Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al., U.S. Patent Publication Number 2020/0092605 A1.

Claim 1:
Lim discloses an electronic device comprising: 
a display (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a display unit.); 
a communication circuit (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a communication unit.); 
a processor operatively connected to the display and the communication circuit (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a controller connected to the display and communication unit.); and 
a memory operatively connected to the processor, wherein the memory stores instructions causing the processor (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a memory connected to the controller and communication unit.), when executed, to: 
display a content list through the display (see Paragraph 0300 and Figure 16 – Lim discloses this limitation in that in the third diagram of Figure 16, the terminal outputs a list of thumbnails corresponding to video content stored in memory.), 
select first content from the content list (see Paragraph 0303 and Figure 16 – Lim discloses this limitation in that the user may use a touch input to select a thumbnail to transmit.);
configure at least one security section for the first content (see Paragraph 0304 – Lim discloses this limitation in that the user can select to send the video associated with the selected thumbnail excluding the security section of the first video content, or including the security section of the video content.), and 
share the first content in which the at least one security section is configured through the communication circuit (see Paragraph 0304 and Figure 16 – Lim discloses this limitation in that the mobile terminal can send the selected video content (without or without the security section) to an external device.).  



Claim 2:
Lim discloses the electronic device of claim 1, wherein the instructions further cause the processor to
enter a security section configuration mode, based on an input (see Paragraphs 0246-0247 and Figure 8 – Lim discloses this limitation in that while a user is shooting a video, a fingerprint input may initiate the setup of a security section of a video content.), 
configure at least one security section for the first content (see Paragraph 0248 and Figure 8 – Lim discloses this limitation that the security section of the video starts according to the fingerprint input and ends when the fingerprint is no longer sensed (as long as the user holds).), based on a drag input (see Paragraph 0268 – Lim discloses this limitation in that the user input for indicating the security section may be a drag touch.), and 
configure an output right to the at least one security section, based on an input (see Paragraph 0247 – Lim discloses this limitation in that the security section corresponds to a section encrypted in a video.).

Claim 6:
Lim discloses the electronic device of claim 1, wherein the instructions further cause the processor to configure a security section maintenance period for the first content in which the at least one security section is configured, based on an input  (see Paragraph 0248 and Figure 8 – Lim discloses this limitation that the security section of the video starts according to the fingerprint input and ends when the fingerprint is no longer sensed (as long as the user holds).).  



Claim 7:
Lim discloses the electronic device of claim 1, wherein the instructions further cause the processor to: 
release at least some of the at least one security section configured in the first content, based on an input (see Paragraph 0304 – Lim discloses this limitation in that the user can use touch input to select to send the video associated with the selected thumbnail and decide to allow it to be send including the security section of the video content.), and transmit update information of the first content to a server through the communication circuit (see Paragraph 0304 and Figure 16 – Lim discloses this limitation in that the mobile terminal can send the selected video content to an external device.).

Claim 13:
Lim discloses a method of sharing content, the method comprising: 
displaying a content list through a display of an electronic device (see Paragraph 0300 and Figure 16 – Lim discloses this limitation in that in the third diagram of Figure 16, the terminal outputs a list of thumbnails corresponding to video content stored in memory.); 
selecting first content from the content list (see Paragraph 0303 and Figure 16 – Lim discloses this limitation in that the user may use a touch input to select a thumbnail to transmit.); 
configuring at least one security section for the first content (see Paragraph 0304 – Lim discloses this limitation in that the user can select to send the video associated with the selected thumbnail excluding the security section of the first video content, or including the security section of the video content.); and 
sharing the first content in which the at least one security section is configured through a communication circuit of the electronic device (see Paragraph 0304 and Figure 16 – Lim discloses this limitation in that the mobile terminal can send the selected video content to an external device.).  

Claim 14:
Lim discloses the method of claim 13, further comprising: 
entering a security section configuration mode, based on an input (see Paragraphs 0246-0247 and Figure 8 – Lim discloses this limitation in that while a user is shooting a video, a fingerprint input may initiate the setup of a security section of a video content.); 5Preliminary Amendment dated: August 6, 2021 
configuring at least one security section for the first content (see Paragraph 0248 and Figure 8 – Lim discloses this limitation that the security section of the video starts according to the fingerprint input and ends when the fingerprint is no longer sensed (as long as the user holds).), based on a drag input (see Paragraph 0268 – Lim discloses this limitation in that the user input for indicating the security section may be a drag touch.); and 
configuring an output right to the at least one security section, based on an input (see Paragraph 0247 – Lim discloses this limitation in that the security section corresponds to a section encrypted in a video.).  

Claim 15:
Lim discloses the method of claim 13, further comprising configuring a security section maintenance period for the first content in which the at least one security section is configured, based on an input (see Paragraph 0248 and Figure 8 – Lim discloses this limitation that the security section of the video starts according to the fingerprint input and ends when the fingerprint is no longer sensed (as long as the user holds).).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Yang et al., U.S. Patent Publication Number 2018/0255103 A1.

Claim 3:
As indicated in the above rejection, Lim discloses every limitation of claim 2. Lim fails to expressly disclose:
 wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information indicating the configuration of the at least one security section to metadata of the first content.  
Yang teaches:
wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information indicating the configuration of the at least one security section to metadata of the first content (see Paragraph 0021 – Yang teaches this .  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, disclosed in Lim, to include:
wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information indicating the configuration of the at least one security section to metadata of the first content
for the purpose of supporting cyber content sharing and governance (see Paragraph 0005). Further, both Lim and Yang are concerned with the security of content being shared.

Claim 4:
As indicated in the above rejection, Lim discloses every limitation of claim 2. Further, Lim discloses:
information on the output right (see Paragraph 0247 – Lim discloses this limitation in that the security section corresponds to a section encrypted in a video.).
Lim fails to expressly disclose:
wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information to metadata of the first content.  
Yang teaches:
wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information to metadata of the first content (see Paragraph 0021 – Yang teaches this limitation in that authentication and security assurance information is stored in the Security EL Code of the metadata.).  

wherein the instructions further cause the processor to, when configuration of at least one security section for the first content is completed, add information to metadata of the first content
for the purpose of supporting cyber content sharing and governance (see Paragraph 0005). Further, both Lim and Yang are concerned with the security of content being shared.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lim and Yang, in view of Amitay et al., U.S. Patent Publication Number 2020/0120170 A1.

Claim 5:
As indicated in the above rejection, the combination of Lim and Yang teaches every limitation of claim 4. The combination fails to expressly disclose:
wherein the information on the output right includes at least some pieces of user information of an external electronic device, age information, gender information, or region information.  
Amitay teaches:
wherein the information on the output right includes at least some pieces of user information of an external electronic device, age information, gender information, or region information (see Paragraph 0244 – Amitay teaches this limitation in that an age restriction may be defined for posts related to a specific location. Thereafter, posts originating from that location can be viewed only by users whose ages are indicated to be above the minimum age.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, taught in Lim and Yang, to include:
wherein the information on the output right includes at least some pieces of user information of an external electronic device, age information, gender information, or region information
for the purpose of blacklisting areas typically associated with inappropriate content (see Paragraph 0242). Further, both Lim and Amitay are concerned with the security and access of content being shared.

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Amitay.

Claim 8:
As indicated in the above rejection, Lim discloses every limitation of claim 1. Lim fails to expressly disclose:
wherein some of the at least one security section overlap each other.  
Amitay teaches:
wherein some of the at least one security section overlap each other (see Paragraphs 0144-0147 and Figure 8B – Amitay teaches this limitation in that multiple security restrictions may be set for the same video (snap post). Thus, the security assignments overlap for the video.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, disclosed in Lim, to include:
wherein some of the at least one security section overlap each other
for the purpose of blacklisting areas typically associated with inappropriate content (see Paragraph 0242). Further, both Lim and Amitay are concerned with the security and access of content being shared.

Claim 9:
Lim discloses an electronic device comprising: 
a display (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a display unit.); 
a communication circuit (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a communication unit.); 
a processor operatively connected to the display and the communication circuit (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a controller connected to the display and communication unit.); and 
a memory operatively connected to the processor, wherein the memory stores instructions causing the processor (see Paragraph 0010 and Figure 1 – Lim discloses this limitation in that the terminal may include a memory connected to the controller and communication unit.), when executed, to: 
receive content through the communication circuit (see Paragraph 0023 – Lim discloses this limitation in that the contents may be received by an external device.), 4Preliminary Amendment dated: August 6, 2021 
receive at least some sections of the content through the communication circuit, based on the identified output right (see Paragraph 0304 and Figure 16 – Lim discloses this limitation in that the mobile terminal can send the selected video content (without or without the security section) to an external device.), and 
output at least some sections of the content through the display (see Paragraph 0284 – Lim discloses this limitation in that while playing the video, the terminal may not output the security section until user authentication is verified.).  
Lim fails to expressly disclose:
determine whether at least one security section is configured in the received content, 
identify an output right to the at least one security section when the at least one security section is configured in the received content, 
Amitay teaches:
determine whether at least one security section is configured in the received content (see Paragraph 0246 – Amitay teaches this limitation in that availability criteria may define an age restriction for some posts.), 
identify an output right to the at least one security section when the at least one security section is configured in the received content (see Paragraph 0244 – Amitay teaches this limitation in that an age restriction may be defined for posts related to a specific location. Thereafter, posts originating from that location can be viewed only by users whose ages are indicated to be above the minimum age.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, disclosed in Lim, to include:
determine whether at least one security section is configured in the received content, 
identify an output right to the at least one security section when the at least one security section is configured in the received content,
for the purpose of blacklisting areas typically associated with inappropriate content (see Paragraph 0242). Further, both Lim and Amitay are concerned with the security and access of content being shared.

Claim 12:
As indicated in the above rejection, the combination of Lim and Amitay teaches every limitation of claim 9. Lim fails to expressly disclose:
wherein the output right includes at least some pieces of user information of the electronic device, age information, gender information, or region information.  
Amitay teaches:
wherein the output right includes at least some pieces of user information of the electronic device, age information, gender information, or region information (see Paragraph 0244 – Amitay teaches this limitation in that an age restriction may be defined for posts related to a specific location. Thereafter, posts originating from that location can be viewed only by users whose ages are indicated to be above the minimum age.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, disclosed in Lim, to include:
wherein the output right includes at least some pieces of user information of the electronic device, age information, gender information, or region information
for the purpose of blacklisting areas typically associated with inappropriate content (see Paragraph 0242). Further, both Lim and Amitay are concerned with the security and access of content being shared.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lim and Amitay, further in view of Yang.

Claim 10:
As indicated in the above rejection, the combination of Lim and Amitay discloses every limitation of claim 9. The combination fails to expressly teach:
 wherein the instructions further cause the processor to determine whether at least one security section is configured in the content, based on metadata of the content.  

wherein the instructions further cause the processor to determine whether at least one security section is configured in the content, based on metadata of the content (see Paragraph 0021 – Yang teaches this limitation in that authentication and security assurance information is stored in the Security EL Code of the metadata.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, taught in Lim and Amitay, to include:
wherein the instructions further cause the processor to determine whether at least one security section is configured in the content, based on metadata of the content
for the purpose of supporting cyber content sharing and governance (see Paragraph 0005). Further, both Lim and Yang are concerned with the security of content being shared.

Claim 11:
As indicated in the above rejection, the combination of Lim and Amitay discloses every limitation of claim 9. Lim further discloses wherein the instructions further cause the processor to: 
transmit a message a server through the communication circuit (see Paragraph 0023 – Lim discloses this limitation in that the terminal communication unit transmits and receives contents with an external device.), and 
determine whether at least one security section is configured in the content, based on a response message transmitted from the server (see Paragraph 0023 – Lim discloses this limitation in that depending on user input at the terminal, a determination is made as to whether the security section is included in the content or not.).  
The combination fails to expressly disclose:
transmit a message asking whether at least one security section is configured in the content.

transmit a message asking whether at least one security section is configured in the content (see Paragraph 0085 – Yang teaches this limitation in that a request for authentication is transmitted in order to receive access to the content per the authentication.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device, taught in Lim and Amitay, to include:
transmit a message asking whether at least one security section is configured in the content
for the purpose of supporting cyber content sharing and governance (see Paragraph 0005). Further, both Lim and Yang are concerned with the security of content being shared.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ranganathan et al., U.S. Patent Publication Number 9,910,655 B1 discloses a system and method for manipulate and manage files that are stored in a secure container, including the manner in which they are handled outside of the secure container (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143